Citation Nr: 0416785	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-25 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to service connection for hepatitis C.


REPRESENTATION


Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDING OF FACT

There is no competent evidence showing that the veteran's 
hepatitis C is related to service.

CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2 004), 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

A substantially complete application regarding the issue on 
appeal was received in December 2000, and the claim was 
subsequently denied in a July 2002 rating decision.  

Correspondence dated in January, June, and August 2001 
satisfies the notice provisions of the laws and regulations 
noted above.  Therein the veteran was informed of what 
evidence is needed to substantiate his claim, which specific 
evidence VA would seek to obtain, and which specific evidence 
the claimant was obligated to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With regard to assisting the veteran in obtaining evidence in 
support of his claim, the appellant indicated that he had 
received private medical treatment from several different 
sources as well as through VA.  Treatment records from all of 
the facilities are of record and the veteran was afforded a 
VA examination.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of the VCAA, thereby allowing 
the Board to consider the issue on the merits.

Factual Background

Service medical records do not contain any complaints or 
clinical findings associated with hepatitis C, to include 
findings such as non-A/non-B Hepatitis.  Further, the service 
medical records do not document evidence of in-service drug 
use, blood transfusions, hemodialysis, intranasal cocaine 
abuse, body piercings, or high risk sexual activity.  The 
separation examination report did not indicate that the 
veteran had any tattoos.

VA Medical Center records dated from April 1984 to September 
1984 indicated that the veteran reported that he started 
using drugs and alcohol heavily while in the military and 
that drug use included heroin.  Alcohol consumption 
reportedly increased after service separation with very heavy 
drinking from 1974-1976.  In July 1984, he indicated that he 
had abstained from drugs for the past month. 

A VA examination report dated in February 1990 noted the 
veteran's post service drug use.  He reported being 
hospitalized in 1985 after using too much cocaine at one 
time.  The veteran also reported being alcohol and drug free 
since September 1988.  

Private medical records from Borys Buniak, M.D., dated from 
June to December 2000 noted treatment for liver disease 
secondary to hepatitis C.  The records indicated that the 
veteran was first diagnosed with hepatitis C in March 2000.

VAMC records dated from September 2000 to July 2002 provided 
no new information regarding the etiology of the veteran's 
hepatitis C.

Medical records from Strong Memorial Hospital dated in 
January 2001 indicated the veteran was evaluated for a liver 
transplant.  The veteran's post service drug and alcohol use 
were noted, and the physician opined that the veteran 
probably acquired hepatitis C "following his return to the 
United States from Vietnam."

In January 2001, the veteran was seen at the Rochester 
Medical Center.  He denied intravenous drug use, blood 
transfusions or other known risk factors.  The report noted 
that he was a Vietnam veteran and that hepatitis C was 
believed to have been acquired at that time.

A consultation report from Robert A. Levine, M.D., dated in 
February 2001 noted that the veteran's risk factors for 
hepatitis C dated back 30 years.  The risk factors listed 
were tattoos placed with shared needles and during combat in 
Vietnam with exposure to blood and body fluids.  

The veteran underwent a VA examination in January 2002.  He 
reported that he had a tattoo done on each tricep while in 
Vietnam that was done by another serviceman.  He did not know 
whether or not the needles were sterilized.  His reported 
drug history included smoking cocaine and post-service 
intravenous drug use.  The veteran indicated that he never 
shared needles and only used new needles that were never 
reused.  He also had several sexual partners prior to and 
during service.  The veteran never had a blood transfusion.  
In service, he reported being exposed to secretions and 
blood, and sharing toothbrushes and razors with other 
servicemen.  His reported alcohol consumption was consistent 
with previous reports.  The physician opined that the veteran 
appeared to have contracted hepatitis C in the service.  The 
opinion was based on the multiple risk factors in service to 
include tattoos with questionable sterile needles and 
cocaine.

Since compensation may not be paid for disability resulting 
from illegal drug use, the VA physician was asked, in July 
2002, to state which risk factor was the most likely cause of 
the veteran's hepatitis C.  In an addendum, the physician 
indicated that he came to a different conclusion after he 
reviewed his previous report.  He questioned the veteran's 
report that he only used new needles, and opined that 
hepatitis C was probably contracted out of the service and 
most likely was due to intravenous drug use.  The physician 
also pointed out that there was a lot of drug exposure in the 
30-year time period from separation from service and a 
diagnosis of hepatitis C.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection also may be granted for disability that is 
proximately due to or the result of being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (additional 
disability resulting from the aggravation of a nonservice- 
connected disorder by a service-connected disability is 
compensable under 38 C.F.R. § 3.310(a)).

In order for service connection to be granted, a claimant 
must establish that he has the claimed disability and that 
there is a relationship between the disability, and an injury 
or disease incurred in service or some other manifestation of 
the disability during service.  Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998).

After consideration of the evidence, the Boards finds that 
the preponderance of the evidence is against finding that 
hepatitis C is related to the appellant's service. 

The record clearly shows that the veteran has a current 
diagnosis of hepatitis C.  Although the veteran reported 
several risk factors, service medical records do not reflect 
a diagnosis or evidence of any risk factors.  The Board notes 
that opinions of record are not in agreement as to how or 
when the disease was contracted.  It is the task of the Board 
to assess the credibility and probative value of the evidence 
and render its decision.  See Evans v. West, 12 Vet. App. 22, 
30 (1998).  If the opinions are in equipoise, then the 
benefit of the doubt is applied in the veteran's favor.  

In this instance, the Board finds that the conflicting 
opinions are not in equipoise. 

Records from Strong Memorial Hospital and Rochester Medical 
Center offered conflicting opinions and each was consistent 
with the history provided by the veteran.  The report from 
Strong Memorial Hospital noted several post-service risk 
factors and therefore linked the disease to post-service 
activity.  In contrast, the Rochester Medical Center 
indicated there were no post-service risk factors and linked 
the disease to service.  

It is apparent that the physician from the Rochester Medical 
Center based the opinion on an incomplete and inaccurate 
picture of the veteran's history since his denial of any post 
service risk factors is inconsistent with previous statements 
and medical records.  As a result, this opinion has less 
probative value than the one from Strong Memorial Hospital.  

A VA examiner initially opined that the veteran's hepatitis C 
was contracted in service, but the opinion was retracted 
after further review.  The physician questioned the veracity 
of the veteran's statement that he only used new, unused 
needles and opined that hepatitis C was most likely 
contracted from post-service drug use.  The opinion was also 
made in light of the 30-year time span between separation 
from service and an initial diagnosis.

The Board also notes that the VA examiner's initial opinion 
was based, in part, on incorrect information.  The veteran 
reported that he had three tattoos done in service by another 
serviceman who may or may not have used sterile needles.  
This statement is contrary to service medical records which 
show the veteran did not have any identifying marks, to 
include tattoos, at the time of his separation examination.

Since the opinions that linked hepatitis C to service were 
based on information that was either incorrect or 
inconsistent with other evidence provided by the veteran, 
they are found to have less probative value than the other 
opinions.

Based on the foregoing, the Board finds that service 
connection is not warranted.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the probative evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board considered the fact that 
the veteran served in combat, and that he has described being 
exposed to blood and body secretions while performing such 
service.  In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996), the United States Court of Appeals articulated a 
three-step sequential analysis to be performed when a combat 
veteran seeks benefits under the method of proof provided by 
38 U.S.C.A. § 1154(b) (West 2002).  Initially, VA must 
determine whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  If a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
service, then the veteran has produced "satisfactory 
evidence" to satisfy the first step under the statute.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the 
United States Court of Veterans Appeals found that, in 
determining whether documents submitted by a veteran 
constitute "satisfactory" evidence under 38 U.S.C.A. § 
1154(b), VA may properly consider "internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran."

VA must then determine if the proffered evidence is 
"consistent with the circumstances, conditions, or hardships 
of such service," again without weighing the veteran's 
evidence with contrary evidence.  Collette, 82 F.3d at 392- 
93.  If these two inquiries are met, the VA "shall accept" 
the veteran's evidence as sufficient proof of service 
connection, even if no official record of such incurrence 
exists.  At this point, a factual presumption arises that the 
alleged injury or disease is service-connected. Id.

It is in the third step under Collette that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting clear and convincing evidence to the 
contrary, the presumption of service connection is then 
rebutted.

In this case, there is no medical evidence showing that the 
veteran has hepatitis C due to any in-service exposure to 
blood or body secretions while serving in combat.  Still, 
given the chaotic exigencies in a combat environment, the 
Board concludes that the veteran has submitted satisfactory 
evidence to satisfy the first step under Collette.

The Board also finds that the veteran's claims concerning 
exposure to blood in combat are consistent with the 
circumstances, conditions, and hardships of his combat 
service.  In finding that the veteran has offered 
satisfactory evidence of at least some in-service exposure to 
blood, a presumption of service connection arose.

In analyzing the record pursuant to the third step in 
Collette, however, the Board finds that the preponderance of 
the probative evidence points to a different cause for the 
veteran's development of hepatitis C.  Specifically, the 
record shows an extensive post service history of drug abuse, 
to include intravenous drug abuse, as well as an extensive 
history of postservice alcohol abuse.  Moreover, there is no 
medical evidence that points to in-service exposure to blood 
and/or body secretions on the field of battle in Vietnam as 
being causative for the veteran's presentation of hepatitis C 
for the first time in 2000.  Indeed, just the opposite is 
true.  Thus, the Board finds that the evidence of record 
clear and convincingly rebuts the presumption of service 
connection for hepatitis C.  Accordingly, the Board finds 
that service connection is not warranted for hepatitis C.


ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



